Exhibit 10.4

Execution Copy

$30,000,000 Subordinated Convertible Notes

Warrants to Purchase 1,466,994 Shares of Common Stock

Immunicon Corporation

PLACEMENT AGENCY AGREEMENT

December 4, 2006

Deutsche Bank Securities Inc.

60 Wall Street, 4th Floor

New York, New York 10005

Ladies and Gentlemen:

Immunicon Corporation, a Delaware corporation (the “Company”), proposes, subject
to the terms and conditions stated herein, to issue and sell (i) up to
$30,000,000 in aggregate principal amount of unsecured subordinated convertible
promissory notes (the “Notes”) and (ii) Warrants (the “Warrants”) to purchase up
to an aggregate of 1,466,994 shares of the Company’s common stock, $0.001 par
value per share (the “Common Stock”), to certain investors (each an “Investor”
and, collectively, the “Investors”). The Notes and the Warrants are referred to
herein collectively as the “Securities.” The Company desires to engage Deutsche
Bank Securities Inc. (the “Placement Agent”) as its exclusive placement agent
subject to the terms and conditions set forth in this Placement Agency Agreement
(this “Agreement”) in connection with such issuance and sale. The Securities are
more fully described in the Registration Statement, the Disclosure Package and
the Prospectus (each as hereinafter defined).

In consideration of the mutual agreements contained herein and of the interests
of the parties in the transactions contemplated hereby, the parties hereto agree
as follows:

1. AGREEMENT TO ACT AS PLACEMENT AGENT; DELIVERY AND PAYMENT.

On the basis of the representations, warranties and agreements of the Company
herein contained, and subject to the terms and conditions set forth in this
Agreement:

(a) The Company hereby engages the Placement Agent to act as its exclusive
placement agent in connection with the issuance and sale by the Company of the
Securities to the Investors and the Placement Agent hereby agrees, as agent of
the Company, to use its best efforts to solicit offers to purchase the
Securities from the Company upon the terms and conditions set forth in the
Prospectus. Upon the occurrence of the Closing (as hereinafter defined), the
Company shall pay to the Placement Agent, by wire transfer of immediately
available funds payable to the order of the Placement Agent, to an account
designated by the Placement Agent, an aggregate of seven percent (7.0%) of the
gross proceeds received by the Company from its sale of the Securities (the
“Placement Fee”). Prior to the earlier of (i) the date on which this Agreement
is terminated and (ii) the Closing Date (as hereinafter



--------------------------------------------------------------------------------

defined), the Company shall not, without the prior written consent of the
Placement Agent, solicit or accept offers to purchase the Securities (other than
pursuant to the issuance of Common Stock upon exercise of stock options and
warrants disclosed as outstanding in the Registration Statement and the
Prospectus and the grant or issuance of stock options or shares under existing
equity compensation plans or stock purchase plans described in the Registration
Statement or the Prospectus) otherwise than through the Placement Agent in
accordance herewith.

(b) The Company expressly acknowledges and agrees that the Placement Agent’s
obligations hereunder are on a best efforts basis and this Agreement shall not
give rise to a commitment by the Placement Agent or any of its affiliates to
underwrite or purchase any of the Securities or otherwise provide any financing,
and the Placement Agent shall have no authority to (and agrees not to purport
to) bind the Company in respect of the sale of any of the Securities. The sale
of the Securities shall be made pursuant to a securities purchase agreement to
be entered into between the Company and the Investors (the “Purchase Agreement”
and together with the Notes and the Warrants, the “Other Transaction
Documents”). The Company shall have the sole right to accept offers to purchase
the Securities and may reject any such offer in whole or in part in its sole
discretion. Notwithstanding the foregoing, it is understood and agreed that the
Placement Agent or any of its affiliates may, solely at its discretion and
without any obligation to do so, purchase the Securities as principal; provided,
however, that any such purchase by the Placement Agent (or its affiliates) shall
be fully disclosed to the Company and approved by the Company in accordance with
the previous sentence.

(c) Payment of the purchase price for, and delivery of, the Securities shall be
made at a closing (the “Closing”) in accordance with, and subject to, the terms
of the Purchase Agreement (such date of payment and delivery being herein called
the “Closing Date”). All such actions taken at the Closing shall be deemed to
have occurred simultaneously. None of the Securities which the Company has
agreed to sell pursuant to this Agreement and the Other Transaction Documents
shall be deemed to have been purchased and paid for, or sold by the Company,
until such Securities shall have been delivered to the Investor thereof against
payment therefore by such Investor. If the Company shall default in its
obligations to deliver the Securities to an Investor whose offer it has
accepted, the Company shall indemnify and hold the Placement Agent harmless
against any loss, claim or damage arising from or as a result of such default by
the Company.

2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to the Placement Agent as follows:

(a) A “shelf” registration statement on Form S-3 (File No. 333-124714) with
respect to the Securities has been prepared by the Company in conformity in all
material respects with the requirements of the Securities Act of 1933, as
amended (the “Act”), and the rules and regulations (the “Rules and Regulations”)
of the Securities and Exchange Commission (the “Commission”) thereunder and has
been filed with the Commission. The Company and the transactions contemplated by
this Agreement meet the requirements and comply with the conditions for the use
of Form S-3. The Registration Statement (as defined below) meets the
requirements of Rule 415(a)(1)(x) under the Act and complies in all material
respects with said rule. Copies of such registration statement, including any
amendments thereto, the base prospectus (meeting in all material respects the
requirements of the Rules and Regulations) contained therein and the exhibits,
financial statements and schedules, as finally amended and revised, have
heretofore been delivered by the Company to you. Such registration statement,
together with any registration statement filed by the Company pursuant to Rule
462(b) under the Act, is herein referred to as the “Registration Statement,”
which shall be deemed to include all information omitted therefrom in reliance
upon Rules

 

2



--------------------------------------------------------------------------------

430A, 430B or 430C under the Act and contained in the Prospectus referred to
below, has become effective under the Act and no post-effective amendment to the
Registration Statement (except to the extent that the Company’s filing of its
Form 10-K on March 15, 2006, as amended by the Company’s Form 10-K/A filed on
April 13, 2006 (collectively, the “Annual Report”) constitutes such a
post-effective amendment) has been filed as of the date of this Agreement. The
term “Prospectus” as used in this Agreement means the form of base prospectus
together with the final prospectus supplement relating to the Securities first
filed with the Commission pursuant to and within the time limits described in
Rule 424(b) under the Act. Any preliminary prospectus relating to the Securities
prior to the date hereof is referred to as a “Preliminary Prospectus.” Any
reference herein to the Registration Statement, any Preliminary Prospectus or
the Prospectus or to any amendment or supplement to any of the foregoing
documents shall be deemed to refer to and include any documents incorporated by
reference therein, and, in the case of any reference herein to the Prospectus,
also shall be deemed to include any documents incorporated by reference therein,
and any supplements or amendments thereto, filed with the Commission after the
date of filing of the Prospectus Supplement under Rule 424(b) under the Act, and
prior to the termination of the offering of the Securities by the Placement
Agent.

(b) As of the Applicable Time (as defined below) and as of the Closing Date (as
defined below), neither (i) the General Use Free Writing Prospectus(es) (as
defined below) issued at or prior to the Applicable Time and the Statutory
Prospectus (as defined below), all considered together (collectively, the
“General Disclosure Package”), nor (ii) any individual Limited Use Free Writing
Prospectus (as defined below), when considered together with the General
Disclosure Package, included or will include any untrue statement of a material
fact or omitted or will omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the Company makes no
representations or warranties as to information contained in or omitted from any
Issuer Free Writing Prospectus, in reliance upon, and in conformity with,
written information furnished to the Company by or on behalf of the Placement
Agent, specifically for use therein, it being understood and agreed that the
only such information is that described in Section 13 herein. As used in this
subsection and elsewhere in this Agreement:

“Applicable Time” means 5:30 pm (New York time) on the date of this Agreement or
such other time as agreed to by the Company and the Placement Agent.

“Statutory Prospectus” as of any time means the Preliminary Prospectus relating
to the Securities that is included in the Registration Statement immediately
prior to that time.

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433 under the Act, relating to the Securities in the form filed
or required to be filed with the Commission or, if not required to be filed, in
the form retained in the Company’s records pursuant to Rule 433(g) under the
Act.

“General Use Free Writing Prospectus” means any Issuer Free Writing Prospectus
that is identified on Schedule I to this Agreement.

“Limited Use Free Writing Prospectus” means any Issuer Free Writing Prospectus
that is not a General Use Free Writing Prospectus.

(c) The Company has been duly organized and is validly existing as a corporation
in good standing under the laws of the State of Delaware, with corporate power
and authority to own or lease its properties and conduct its business as
described in the Registration Statement, the General Disclosure

 

3



--------------------------------------------------------------------------------

Package and the Prospectus. The Company has no significant subsidiaries (as such
term is defined in Rule 1-02 of Regulation S-X promulgated by the Commission)
other than as listed in Exhibit 21.1 to the Annual Report (collectively, the
“Subsidiaries”). Each of the Subsidiaries has been duly organized and is validly
existing as an entity in good standing under the laws of the jurisdiction of its
organization, with corporate power and authority to own or lease its properties
and conduct its business as described in the Registration Statement, the General
Disclosure Package and the Prospectus. The Subsidiaries are the only
subsidiaries, direct or indirect, of the Company. The Company and each of the
Subsidiaries are duly qualified to transact business in all jurisdictions in
which the conduct of their business requires such qualification, except where
the failure to be so qualified would not reasonably be expected to (i) result in
any material adverse change, or any development that would reasonably be
expected to result in a material adverse change, in or affecting the business,
results of operations, or financial condition of the Company and of the
Subsidiaries taken as a whole, whether or not occurring in the ordinary course
of business, or (ii) prevent, burden or impair the consummation of the
transactions contemplated by this Agreement (collectively a “Material Adverse
Effect”). The outstanding shares of capital stock of each of the Subsidiaries
have been duly authorized and validly issued, are fully paid and non-assessable
and are owned by the Company or another Subsidiary free and clear of all liens,
encumbrances and equities and claims, except as described in the Registration
Statement and the Annual Report; and no options, warrants or other rights to
purchase, agreements or other obligations to issue or other rights to convert
any obligations into shares of capital stock or ownership interests in the
Subsidiaries are outstanding.

(d) The outstanding shares of Common Stock of the Company have been duly
authorized and validly issued and are fully paid and non-assessable; the
Securities to be issued and sold by the Company have been duly authorized and
when issued and paid for as contemplated herein will be validly issued; the
shares of Common Stock issuable upon conversion of the Notes (the “Conversion
Shares”) and exercise of the Warrants (the “Warrant Shares”) have been duly
authorized and validly reserved for issuance upon conversion of the Notes and
exercise of the Warrants and, upon conversion of the Notes and exercise of the
Warrants in accordance with their terms, will be validly issued, fully paid and
non-assessable; and no preemptive rights of stockholders exist with respect to
any of the Securities, the shares of Common Stock issuable upon conversion of
the Notes and exercise of the Warrants, or the issue and sale thereof. As of the
Closing, a number of shares of Common Stock shall have been duly authorized and
reserved for issuance which equals or exceeds 130% of the aggregate of the
maximum number of shares of Common Stock issuable as of the Closing Date
(i) upon conversion of the Notes and (ii) upon exercise of the Warrants. Neither
the filing of the Registration Statement nor the offering or sale of the
Securities as contemplated by this Agreement and the Other Transaction
Documents, nor the issuance of shares of Common Stock upon conversion of the
Notes and exercise of the Warrants gives or will give rise to any rights, other
than those which have been waived or satisfied, for or relating to the
registration of any shares of Common Stock or other securities of the Company.

(e) As of the date hereof and as of the Closing Date, the Company has or will
have, as the case may be, an authorized, issued and outstanding capitalization
as is set forth in the Registration Statement and the Prospectus (subject, in
each case, to the issuance of shares of Common Stock upon exercise of stock
options and warrants disclosed as outstanding in the Registration Statement and
the Prospectus, the grant or issuance of options or shares under existing equity
compensation plans or stock purchase plans described in the Registration
Statement or the Prospectus, and the issuance of shares of Common Stock upon
conversion of the Notes and exercise of the Warrants), and such authorized
capital stock conforms to the description thereof set forth in the Registration
Statement and the Prospectus. All of the Securities conform to the description
thereof contained in the Registration Statement and the Prospectus. The form of
certificates for the Warrant Shares and the Conversion Shares will conform to
the corporate law of the jurisdiction of the Company’s incorporation.

 

4



--------------------------------------------------------------------------------

(f) The Commission has not issued an order preventing or suspending the use of
any Preliminary Prospectus, any Issuer Free Writing Prospectus or the Prospectus
relating to the proposed offering of the Securities, and no proceeding for that
purpose or pursuant to Section 8A of the Act has been instituted or, to the
Company’s knowledge, threatened by the Commission. The Registration Statement
contains, and the Prospectus and any amendments or supplements thereto will
conform to the requirements of the Act and the Rules and Regulations. The
documents incorporated, or to be incorporated, by reference in the Prospectus,
at the time filed with the Commission conformed in all material respects, or
will conform in all respects, to the requirements of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), as applicable, and the Rules and
Regulations. The Registration Statement and any amendment thereto do not
contain, and on the Closing Date will not contain, any untrue statement of a
material fact and do not omit, and on the Closing Date will not omit, to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading. The Prospectus and any amendments and supplements
thereto do not contain, and on the Closing Date will not contain, any untrue
statement of a material fact; and do not omit, and on the Closing Date will not
omit, to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that the Company makes no representations or
warranties as to information contained in or omitted from the Registration
Statement or the Prospectus, or any such amendment or supplement, in reliance
upon, and in conformity with, written information furnished to the Company by or
on behalf of the Placement Agent, specifically for use therein, it being
understood and agreed that the only such information is that described in
Section 13 herein.

(g) Each Issuer Free Writing Prospectus, as of its issue date and at all
subsequent times through the completion of the public offer and sale of the
Securities or until any earlier date that the Company notified or notifies the
Placement Agent as described in the next sentence, did not, does not and will
not include any information that conflicted, conflicts or will conflict with the
information contained in the Registration Statement or the Prospectus, including
any document incorporated by reference therein that has not been superseded or
modified. If at any time following issuance of an Issuer Free Writing
Prospectus, there occurred or occurs an event or development as a result of
which such Issuer Free Writing Prospectus included or would include an untrue
statement of a material fact or omitted or would omit to state a material fact
necessary in order to make the statements therein, in light of the
circumstances, not misleading, the Company has notified or will notify promptly
the Placement Agent so that any use of such Issuer Free Writing Prospectus may
cease until it is amended or supplemented. The foregoing two sentences do not
apply to statements or omissions from any Issuer Free Writing Prospectus based
upon and in conformity with written information furnished to the Company by the
Placement Agent specifically for use therein.

(h) The Company has not, directly or indirectly, distributed and will not
distribute any offering material in connection with the offering and sale of the
Securities other than any Preliminary Prospectus, the Prospectus, any Permitted
Free Writing Prospectus (as defined below) and other materials, if any,
permitted under the Act and consistent with Section 4(b)(ii) below. The Company
will file with the Commission all Issuer Free Writing Prospectuses in the time
required under Rule 433(d) under the Act. The Company has satisfied or will
satisfy the conditions in Rule 433 under the Act to avoid a requirement to file
with the Commission any electronic road show.

(i) (i) At the time of filing the Registration Statement and (ii) as of the date
hereof (with such date being used as the determination date for purposes of this
clause (ii)), the Company was not and is not an “ineligible issuer” (as defined
in Rule 405 under the Act, without taking into account any determination by the
Commission pursuant to Rule 405 under the Act that it is not necessary that the

 

5



--------------------------------------------------------------------------------

Company be considered an ineligible issuer), including, without limitation, for
purposes of Rules 164 and 433 under the Act with respect to the offering of the
Securities as contemplated by the Registration Statement.

(j) The condensed consolidated financial statements of the Company and the
Subsidiaries, together with related notes and schedules as set forth or
incorporated by reference in the Registration Statement, the General Disclosure
Package and the Prospectus, present fairly in all material respects the
financial position and the results of operations and cash flows of the Company
and the consolidated Subsidiaries, at the indicated dates and for the indicated
periods. Such condensed consolidated financial statements and related schedules
have been prepared in accordance with generally accepted principles of
accounting (“GAAP”), consistently applied throughout the periods involved,
except as disclosed therein, and all adjustments necessary for a fair
presentation of results for such periods have been made. The summary and
selected consolidated financial and statistical data included or incorporated by
reference in the Registration Statement, the General Disclosure Package and the
Prospectus presents fairly in all material respects the information shown
therein, at the indicated dates and for the indicated periods, and such data has
been compiled on a basis consistent with the financial statements presented
therein and the books and records of the Company. All disclosures, if any,
contained in the Registration Statement, the General Disclosure Package and the
Prospectus regarding “non-GAAP financial measures” (as such term is defined by
the Rules and Regulations) comply in all material respects with Regulation G of
the Exchange Act and Item 10 of Regulation S-K under the Act, to the extent
applicable. The Company and the Subsidiaries do not have any material
liabilities or obligations, direct or contingent (including any off-balance
sheet obligations or any “variable interest entities” within the meaning of
Financial Accounting Standards Board Interpretation No. 46), not disclosed in
the Registration Statement, the General Disclosure Package and the Prospectus.
There are no financial statements (historical or pro forma) that are required to
be included in the Registration Statement, the General Disclosure Package or the
Prospectus that are not included as required.

(k) Deloitte & Touche LLP, who have certified certain of the financial
statements filed with the Commission as part of, or incorporated by reference
in, the Registration Statement, the General Disclosure Package and the
Prospectus, has represented to the Company that it is an independent registered
public accounting firm with respect to the Company and the Subsidiaries within
the meaning of the Act and the applicable Rules and Regulations and the Public
Company Accounting Oversight Board (United States) (the “PCAOB”).

(l) Except as disclosed in the Registration Statement, the General Disclosure
Package and the Prospectus, neither the Company nor any of the Subsidiaries is
aware of (i) any material weakness in its internal control over financial
reporting or (ii) change in internal control over financial reporting that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting.

(m) Solely to the extent that the Sarbanes-Oxley Act of 2002, as amended, and
the rules and regulations promulgated by the Commission and the Nasdaq Global
Market thereunder (collectively, the “Sarbanes-Oxley Act”) has been applicable
to the Company, there is and has been no failure on the part of the Company to
comply in all material respects with any provision of the Sarbanes-Oxley Act.
The Company has taken all necessary actions to ensure that it is in compliance
in all material respects with all provisions of the Sarbanes-Oxley Act that are
in effect with respect to which the Company is required to comply and is
actively taking steps to ensure that it will be in compliance with the other
provisions of the Sarbanes-Oxley Act which will become applicable to the
Company.

 

6



--------------------------------------------------------------------------------

(n) There is no action, suit, claim or proceeding pending or, to the knowledge
of the Company, threatened against the Company or any of the Subsidiaries before
any court or administrative agency or otherwise which if determined adversely to
the Company or any of the Subsidiaries would have, individually or in the
aggregate, a Material Adverse Effect, except as set forth in the Registration
Statement, the General Disclosure Package and the Prospectus.

(o) The Company and the Subsidiaries have good and marketable title to all of
the material properties and assets reflected in the condensed consolidated
financial statements hereinabove described or described in the Registration
Statement, the General Disclosure Package and the Prospectus, subject to no
lien, mortgage, pledge, charge or encumbrance of any kind except those reflected
in such financial statements or described in the Registration Statement, the
General Disclosure Package and the Prospectus or which are not material in
amount or would not materially interfere with the use to be made of such
properties or assets. The Company and the Subsidiaries occupy their leased
properties under valid and binding leases conforming in all material respects to
the description thereof set forth in the Registration Statement, the General
Disclosure Package and the Prospectus.

(p) The Company and the Subsidiaries have filed all Federal, State, local and
foreign tax returns which have been required to be filed and have paid all taxes
indicated by such returns and all assessments received by them or any of them to
the extent that such taxes have become due and are not being contested in good
faith and for which an adequate reserve for accrual has been established in
accordance with GAAP. All tax liabilities have been adequately provided for in
the condensed consolidated financial statements of the Company in accordance
with GAAP, and the Company does not know of any actual or proposed additional
material tax assessments.

(q) Since the respective dates as of which information is given in the
Registration Statement, the General Disclosure Package and the Prospectus, as
each may be amended or supplemented, there has not been any Material Adverse
Effect, and there has not been any material transaction entered into by the
Company or the Subsidiaries, other than transactions in the ordinary course of
business and transactions described in the Registration Statement, the General
Disclosure Package and the Prospectus, as each may be amended or supplemented.
The Company and the Subsidiaries have no material contingent obligations which
are not disclosed in the Company’s condensed consolidated financial statements
which are included in the Registration Statement, the General Disclosure Package
and the Prospectus.

(r) Neither the Company nor any of the Subsidiaries is or with the giving of
notice or lapse of time or both, will be, (i) in violation of its certificate of
incorporation, by-laws, or other organizational documents or (ii) in violation
of or in default under any agreement, lease, contract, indenture or other
instrument or obligation to which it is a party or by which it, or any of its
properties, is bound and, solely with respect to this clause (ii), which
violation or default would have a Material Adverse Effect. The execution and
delivery of this Agreement and the Other Transaction Documents and the
consummation of the transactions herein and therein contemplated and the
fulfillment of the terms hereof and thereof will not conflict with or result in
a breach of any of the terms or provisions of, or constitute a default under,
any indenture, mortgage, deed of trust or other agreement or instrument to which
the Company or any Subsidiary is a party or by which the Company or any
Subsidiary or any of their respective properties is bound, or of the certificate
of incorporation or by-laws of the Company or any law, order, rule or regulation
judgment, order, writ or decree applicable to the Company or any Subsidiary of
any court or of any government, regulatory body or administrative agency or
other governmental body having jurisdiction, except to the extent that such
conflict, breach or default would not have a Material Adverse Effect.

 

7



--------------------------------------------------------------------------------

(s) There is no document, contract or other agreement required to be described
in the Registration Statement or Prospectus or to be filed as an exhibit to the
Registration Statement which is not described or filed as required by the Act or
the Rules and Regulations. Each description of a contract, document or other
agreement in the Registration Statement and the Prospectus accurately reflects
in all material respects the terms of the underlying contract, document or other
agreement. Each contract, document or other agreement described in the
Registration Statement and Prospectus or listed in the exhibits to the
Registration Statement or incorporated by reference is in full force and effect
and is valid and enforceable by and against the Company in accordance with its
terms (except as rights to indemnity and contribution thereunder may be limited
by federal or state securities laws and matter of public policy and except as
the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principle). Neither the
Company nor any of its Subsidiaries nor, to the Company’s knowledge, any other
party is in default in the observance or performance of any term or obligation
to be performed by it under any such agreement or any other agreement or
instrument to which the Company or its Subsidiaries is a party or by which the
Company or its Subsidiaries or their respective properties or businesses may be
bound, and no event has occurred which with notice or lapse of time or both
would constitute such a default, in any such case in which the default or event,
individually or in the aggregate, would have a Material Adverse Effect.

(t) The Company has the requisite corporate power and authority to enter into
and perform its obligations under this Agreement and the Other Transaction
Documents and to issue the Securities in accordance with the terms hereof and
thereof. The execution and delivery of this Agreement and the Other Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Notes and the Warrants, the reservation for issuance and the issuance of the
shares of Common Stock issuable upon conversion of the Notes, and the
reservation for issuance and issuance of the shares of Common Stock issuable
upon exercise of the Warrants, have been duly authorized by the Company’s Board
of Directors, no further filing, consent, or authorization is required by the
Company’s board of directors or its stockholders. This Agreement and the Other
Transaction Documents of even date herewith have been duly executed and
delivered by the Company, and constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.

(u) Each approval, consent, order, authorization, designation, declaration or
filing by or with any regulatory, administrative or other governmental body
necessary in connection with the execution and delivery by the Company of this
Agreement and the Other Transaction Documents and the consummation of the
transactions herein and therein contemplated (except such additional steps as
may be required by the Commission, the National Association of Securities
Dealers, Inc. (the “NASD”) or such additional steps as may be necessary to
qualify the Securities for a public offering by the Placement Agent under state
securities or Blue Sky laws) has been obtained or made and is in full force and
effect. The Company and its Subsidiaries are unaware of any facts or
circumstances that might prevent the Company from obtaining or effecting any of
the approvals, consents, orders, authorizations, designations, declarations or
filings pursuant to the preceding sentence.

(v) Except as described in the Registration Statement or in any document
incorporated by reference therein, the Company and each of the Subsidiaries hold
all material licenses, certificates and permits from governmental authorities
which are necessary to the conduct of their businesses in the manner

 

8



--------------------------------------------------------------------------------

in which they are being conducted; the Company and the Subsidiaries each own or
possess the right to use all patents, patent rights, trademarks, trade names,
service marks, service names, copyrights, license rights, know-how (including
trade secrets and other unpatented and unpatentable proprietary or confidential
information, systems or procedures) and other intellectual property rights
(“Intellectual Property”) necessary to carry on their business in all material
respects in the manner in which it is being conducted; to the Company’s
knowledge, neither the Company nor any of the Subsidiaries has infringed, and
none of the Company or the Subsidiaries have received notice of conflict with,
any Intellectual Property of any other person or entity. The Company has taken
all steps reasonably necessary to secure ownership interests in Intellectual
Property created for it by any contractors. There are no outstanding options,
licenses or agreements of any kind relating to the Intellectual Property of the
Company that are required to be described in the Registration Statement, the
General Disclosure Package and the Prospectus and are not described therein in
all material respects. The Company is not a party to or bound by any options,
licenses or agreements with respect to the Intellectual Property of any other
person or entity that are required to be set forth in the Prospectus and are not
described therein in all material respects. None of the technology employed by
the Company and material to the Company’s business has been obtained or is being
used by the Company in violation of any contractual obligation binding on the
Company or, to the Company’s knowledge, any of its officers, directors or
employees or, to the Company’s knowledge, otherwise in violation of the rights
of any persons; the Company has not received any written or oral communications
alleging that the Company has violated, infringed or conflicted with, or, by
conducting its business as set forth in the Registration Statement, the General
Disclosure Package and the Prospectus, would violate, infringe or conflict with,
any of the Intellectual Property of any other person or entity. The Company
knows of no infringement by others of Intellectual Property owned by or licensed
to the Company.

(w) Since the respective dates as of which information is set forth in the
Registration Statement, the General Disclosure Package and the Prospectus,
(i) all of the descriptions of the Company’s legal and governmental proceedings
and procedures before the United States Food and Drug Administration (the “FDA”)
or any other national, departmental, state or local governmental body exercising
comparable authority are true and correct in all material respects, (ii) the
studies, tests and preclinical and clinical trials conducted by or on behalf of
the Company and its Subsidiaries that are described in the Registration
Statement, the General Disclosure Package and the Prospectus were and, if still
pending, are (a) with respect to the foregoing conducted by employees of the
Company or any of its Subsidiaries (“Company Studies”), being conducted in
accordance with experimental protocols, procedures and controls pursuant to,
where applicable, accepted professional scientific standards, in each case in
all necessary respects and in all material respects; and (b) with respect to the
foregoing conducted on behalf of the Company or independently by others using
the Company’s or any of its Subsidiaries’ technologies, products or product
candidates (“Independent Studies”), to the Company’s knowledge, after due
inquiry, being conducted in accordance with experimental protocols, procedures
and controls pursuant to, where applicable, accepted professional scientific
standards, in each case in all necessary respects and in all material respects;
(iii) the descriptions of the results of the Company Studies, and, to the
Company’s knowledge, after due inquiry, the Independent Studies, contained in
the Registration Statement, the General Disclosure Package and the Prospectus
are true and correct in all material respects; and (iv) except as disclosed in
the Registration Statement, the General Disclosure Package and the Prospectus,
neither the Company nor its Subsidiaries have received any notices or
correspondence from the FDA, or any national, state or local governmental body
exercising comparable authority requiring the termination, suspension or
material modification of any of the Company Studies or Independent Studies.

(x) Neither the Company, nor to the Company’s knowledge, any of its affiliates,
has taken or may take, directly or indirectly, any action designed to cause or
result in, or which has constituted

 

9



--------------------------------------------------------------------------------

or which might reasonably be expected to constitute, the stabilization or
manipulation of the price of the shares of Common Stock to facilitate the sale
or resale of the Securities.

(y) Neither the Company nor any Subsidiary is or, after giving effect to the
offering and sale of the Securities contemplated hereunder and the application
of the net proceeds from such sale as described in the Prospectus, will be an
“investment company” within the meaning of such term under the Investment
Company Act of 1940 as amended (the “1940 Act”), and the rules and regulations
of the Commission thereunder.

(z) The Company and each of the Subsidiaries maintains a system of internal
accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

(aa) The Company has established and maintains “disclosure controls and
procedures” (as defined in Rules 13a-14(c) and 15d-14(c) under the Exchange
Act); the Company’s “disclosure controls and procedures” are reasonably designed
to ensure that all information (both financial and non-financial) required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the rules and regulations of the Exchange Act, and that all
such information is accumulated and communicated to the Company’s management as
appropriate to allow timely decisions regarding required disclosure and to make
the certifications of the Chief Executive Officer and Chief Financial Officer of
the Company required under the Exchange Act with respect to such reports.

(bb) The statistical, industry-related and market-related data included in the
Registration Statement, the General Disclosure Package and the Prospectus are
based on or derived from sources which the Company reasonably and in good faith
believes are reliable and accurate, and such data agree in all material respects
with the sources from which they are derived.

(cc) The operations of the Company and the Subsidiaries are and have been
conducted at all times in compliance with applicable financial record-keeping
and reporting requirements of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, applicable money laundering statutes and applicable
rules and regulations thereunder (collectively, the “Money Laundering Laws”),
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any or its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
Company’s knowledge, threatened.

(dd) Neither the Company nor, to the Company’s knowledge, any director, officer,
agent, employee or affiliate of the Company is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the offering, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.

 

10



--------------------------------------------------------------------------------

(ee) The Company and each of the Subsidiaries carry, or are covered by,
insurance in such amounts and covering such risks as is adequate for the conduct
of their respective businesses and the value of their respective properties and
as is customary for companies engaged in similar businesses.

(ff) The Company and each Subsidiary is in compliance in all material respects
with all presently applicable provisions of the Employee Retirement Income
Security Act of 1974, as amended, including the regulations and published
interpretations thereunder (“ERISA”); no “reportable event” (as defined in
ERISA) has occurred with respect to any “pension plan” (as defined in ERISA) for
which the Company and each Subsidiary would have any material liability; the
Company and each Subsidiary has not incurred and does not expect to incur
material liability under (i) Title IV of ERISA with respect to termination of,
or withdrawal from, any “pension plan” or (ii) Sections 412 or 4971 of the
Internal Revenue Code of 1986, as amended, including the regulations and
published interpretations thereunder (the “Code”); and each “pension plan” for
which the Company or any Subsidiary would have any liability that is intended to
be qualified under Section 401(a) of the Code is so qualified in all material
respects and nothing has occurred, whether by action or by failure to act, which
would cause the loss of such qualification.

(gg) To the Company’s knowledge, there are no affiliations or associations
between any member of the NASD and any of the Company’s officers, directors or
5% or greater securityholders, except as set forth in the Registration
Statement. There are no relationships or related-party transactions involving
the Company or any of the Subsidiaries or, to the knowledge of the Company, any
other person required to be described in the Disclosure Package and the
Prospectus, which have not been described as required.

(hh) Neither the Company nor any of the Subsidiaries is in violation of any
statute, rule, regulation, decision or order of any governmental agency or body
or any court, domestic or foreign, relating to the use, disposal or release of
hazardous or toxic substances or relating to the protection or restoration of
the environment or human exposure to hazardous or toxic substances
(collectively, “environmental laws”), owns or operates any real property
contaminated with any substance that is subject to environmental laws, is liable
for any off-site disposal or contamination pursuant to any environmental laws,
or is subject to any claim relating to any environmental laws, which violation,
contamination, liability or claim would, individually or in the aggregate, have
a Material Adverse Effect; and the Company is not aware of any pending
investigation which would reasonably be expected to lead to such a claim.

(ii) The shares of Common Stock issuable upon conversion of the Notes and
exercise of the Warrants have been approved for listing subject to notice of
issuance on the Nasdaq Global Market.

(jj) The Company has taken no action designed to, or likely to have the effect
of, terminating the registration of the Common Stock under the Exchange Act or
the quotation of the Common Stock on the Nasdaq Global Market, nor, has the
Company received any notification that the Commission or the Nasdaq Global
Market is contemplating terminating such registration or quotation.

(kk) There are no relationships or related-party transactions involving the
Company or any of the Subsidiaries or, to the knowledge of the Company, any
other person required to be described in the Prospectus which have not been
described as required.

(ll) Neither the Company nor any of the Subsidiaries has made any contribution
or other payment to any official of, or candidate for, any federal, state or
foreign office in violation of any law which violation is required to be
disclosed in the Prospectus.

 

11



--------------------------------------------------------------------------------

(mm) The Company has not sold or issued any securities that would be integrated
with the offering of the Securities contemplated by this Agreement pursuant to
the Act, the Rules and Regulations or the interpretations thereof by the
Commission.

(nn) Except for this Agreement, neither the Company nor any of its Subsidiaries
is a party to any contract, agreement or understanding with any person that
would give rise to a valid claim against the Company or the Placement Agent for
a brokerage commission, finder’s fee or like payment in connection with the
offering and sale of the Securities or the issuance of shares of Common Stock
upon conversion of the Notes and exercise of the Warrants.

(oo) The Company and its board of directors have taken all necessary action, if
any, in order to exempt the Company’s issuance of the Securities and any
Investor’s ownership of the Securities from the provisions of any control share
acquisition, business combination or other similar anti-takeover provision under
the Certificate of Incorporation of the Company or the laws of the state of its
incorporation which is or could become applicable to any Investor as a result of
the transactions contemplated by this Agreement and the Purchase Agreement. The
Company does not have any stockholder rights plan or similar arrangement
relating to accumulations of beneficial ownership of Common Stock or a change in
control of the Company.

(pp) The Company or one of its Subsidiaries has the unrestricted right to vote,
and (subject to limitations imposed by applicable law) to receive dividends and
distributions on, all capital securities of its Subsidiaries as owned by the
Company or such Subsidiary, except as described in the Registration Statement
and the Prospectus.

(qq) There is no transaction, arrangement, or other relationship between the
Company and an unconsolidated or other off balance sheet entity that is required
to be disclosed by the Company in its Exchange Act filings and is not so
disclosed or that otherwise would be reasonably likely to have a Material
Adverse Effect.

(rr) On the Closing Date, all stock transfer or other similar taxes (other than
income or similar taxes) which are required to be paid in connection with the
sale and transfer of the Securities to be sold to each Investor will be, or will
have been, fully paid or provided for by the Company, and all laws imposing such
taxes will be or will have been complied with.

(ss) The Company is not, nor has it ever been, a U.S. real property holding
corporation within the meaning of Section 897 of the Internal Revenue Code of
1986, as amended, and the Company shall so certify upon any Investor’s request.

3. [RESERVED.]

4. COVENANTS OF THE COMPANY.

The Company covenants and agrees with the Placement Agent that:

(a) The Company will (i) prepare and timely file with the Commission under Rule
424(b) under the Act a Prospectus in a form approved by the Placement Agent
containing information previously omitted at the time of effectiveness of the
Registration Statement in reliance on Rules 430A, 430B or 430C under the Act,
(ii) not file any amendment to the Registration Statement or distribute an
amendment or supplement to the General Disclosure Package or the Prospectus or
document incorporated

 

12



--------------------------------------------------------------------------------

by reference therein of which the Placement Agent shall not previously have been
advised and furnished with a copy or to which the Placement Agent shall have
reasonably objected in writing or which is not in compliance with the Rules and
Regulations and (iii) file on a timely basis all reports and any definitive
proxy or information statements required to be filed by the Company with the
Commission subsequent to the date of the Prospectus and prior to the termination
of the offering of the Securities by the Placement Agent.

(b) The Company will (i) not make any offer relating to the Securities that
would constitute an Issuer Free Writing Prospectus or that would otherwise
constitute a “free writing prospectus” (as defined in Rule 405 under the Act)
required to be filed by the Company with the Commission under Rule 433 under the
Act unless the Placement Agent approves its use in writing prior to first use
(each, a “Permitted Free Writing Prospectus”); provided that the prior written
consent of the Placement Agent hereto shall be deemed to have been given in
respect of the Issuer Free Writing Prospectus(es) included in Schedule I hereto,
(ii) treat each Permitted Free Writing Prospectus as an Issuer Free Writing
Prospectus, (iii) comply with the requirements of Rules 164 and 433 under the
Act applicable to any Issuer Free Writing Prospectus, including the requirements
relating to timely filing with the Commission, legending and record keeping and
(iv) not take any action that would result in the Placement Agent or the Company
being required to file with the Commission pursuant to Rule 433(d) under the Act
a free writing prospectus prepared by or on behalf of such Placement Agent that
such Placement Agent otherwise would not have been required to file thereunder.
The Company will satisfy the conditions in Rule 433 under the Act to avoid a
requirement to file with the Commission any electronic road show.

(c) The Company will advise the Placement Agent promptly (i) when the
Registration Statement or any post-effective amendment thereto shall have become
effective, (ii) of receipt of any comments from the Commission, (iii) of any
request of the Commission for amendment of the Registration Statement or for
supplement to the General Disclosure Package or the Prospectus or for any
additional information, and (iv) of the issuance by the Commission of any stop
order suspending the effectiveness of the Registration Statement or any order
preventing or suspending the use of any Preliminary Prospectus, any Issuer Free
Writing Prospectus or the Prospectus, or of the institution of any proceedings
for that purpose or pursuant to Section 8A of the Act. The Company will use its
best efforts to prevent the issuance of any such order and to obtain as soon as
possible the lifting thereof, if issued.

(d) The Company will cooperate with the Placement Agent in endeavoring to
qualify the Securities for sale under the securities laws of such jurisdictions
as the Placement Agent may reasonably have designated in writing and will make
such applications, file such documents, and furnish such information as may be
reasonably required for that purpose, provided the Company shall not be required
to qualify as a foreign corporation or to file a general consent to service of
process in any jurisdiction where it is not now so qualified or required to file
such a consent or become liable for taxes in any jurisdiction where it is not so
liable as of the date of this Agreement. The Company will, from time to time,
prepare and file such statements, reports, and other documents, as are or may be
required to continue such qualifications in effect for so long a period as the
Placement Agent may reasonably request for distribution of the Securities.

(e) The Company will deliver to, or upon the order of, the Placement Agent, from
time to time, as many copies of any Preliminary Prospectus as the Placement
Agent may reasonably request. The Company will deliver to, or upon the order of,
the Placement Agent, from time to time, as many copies of any Issuer Free
Writing Prospectus as the Placement Agent may reasonably request. The Company
will deliver to, or upon the order of, the Placement Agent during the period
when delivery of a Prospectus (or, in lieu thereof, the notice referred to under
Rule 173(a) under the Act) (the “Prospectus Delivery Period”) is required under
the Act, as many copies of the Prospectus in final form, or as thereafter
amended or

 

13



--------------------------------------------------------------------------------

supplemented, as the Placement Agent may reasonably request. The Company will
deliver to the Placement Agent at or before the Closing Date, four signed copies
of the Registration Statement and all amendments thereto including all exhibits
filed therewith, and will deliver to the Placement Agent such number of copies
of the Registration Statement (including such number of copies of the exhibits
filed therewith that may reasonably be requested), including documents
incorporated by reference therein, and of all amendments thereto, as the
Placement Agent may reasonably request.

(f) The Company will comply with the Act and the Rules and Regulations, and the
Exchange Act, and the rules and regulations of the Commission thereunder, so as
to permit the completion of the distribution of the Securities as contemplated
in this Agreement and the Prospectus. If during the period in which a prospectus
(or, in lieu thereof, the notice referred to under Rule 173(a) under the Act) is
required by law to be delivered by the Placement Agent or dealer, any event
shall occur as a result of which, in the judgment of the Company or in the
reasonable opinion of the Placement Agent, it becomes necessary to amend or
supplement the Prospectus in order to make the statements therein, in the light
of the circumstances existing at the time the Prospectus is delivered to a
purchaser, not misleading, or, if it is necessary at any time to amend or
supplement the Prospectus to comply with any law, the Company promptly will
either (i) prepare and file with the Commission an appropriate amendment to the
Registration Statement or supplement to the Prospectus or (ii) prepare and file
with the Commission an appropriate filing under the Exchange Act which shall be
incorporated by reference in the Prospectus so that the Prospectus as so amended
or supplemented will not, in the light of the circumstances when it is so
delivered, be misleading, or so that the Prospectus will comply with applicable
law.

(g) If the General Disclosure Package is being used to solicit offers to buy the
Securities at a time when the Prospectus is not yet available to prospective
purchasers and any event shall occur as a result of which, in the judgment of
the Company or in the reasonable opinion of the Placement Agent, it becomes
necessary to amend or supplement the General Disclosure Package in order to make
the statements therein, in the light of the circumstances, not misleading, or to
make the statements therein not conflict with the information contained in the
Registration Statement then on file, or if it is necessary at any time to amend
or supplement the General Disclosure Package to comply with any law, the Company
promptly will either (i) prepare, file with the Commission (if required) and
furnish to the Placement Agent and any dealers an appropriate amendment or
supplement to the General Disclosure Package or (ii) prepare and file with the
Commission an appropriate filing under the Exchange Act which shall be
incorporated by reference in the General Disclosure Package so that the General
Disclosure Package as so amended or supplemented will not, in the light of the
circumstances, be misleading or conflict with the Registration Statement then on
file, or so that the General Disclosure Package will comply with applicable law.

(h) The Company will make generally available to its security holders, as soon
as it is practicable to do so, but in any event not later than 15 months after
the effective date of the Registration Statement, an earnings statement (which
need not be audited) in reasonable detail, covering a period of at least 12
consecutive months beginning after the effective date of the Registration
Statement, which earnings statement shall satisfy the requirements of
Section 11(a) of the Act and Rule 158 under the Act and will advise you in
writing when such statement has been so made available.

(i) Prior to the Closing Date, the Company will furnish to the Placement Agent,
as soon as they have been prepared by or are available to the Company, a copy of
any unaudited interim financial statements of the Company for any period
subsequent to the period covered by the most recent financial statements
appearing in the Registration Statement and the Prospectus.

 

14



--------------------------------------------------------------------------------

(j) Except for Excluded Securities (as defined below), no offering, sale, short
sale or other disposition of any shares of Common Stock of the Company or other
securities convertible into or exchangeable or exercisable for shares of Common
Stock or derivative of Common Stock (or agreement for such) will be made for a
period of 60 days after the date of the Prospectus, directly or indirectly, by
the Company otherwise than hereunder or with the prior written consent of the
Placement Agent. Notwithstanding the foregoing, if (i) during the last 17 days
of the 60-day restricted period, the Company issues an earnings release or
material news or a material event relating to the Company occurs; or (ii) prior
to the expiration of the 60-day restricted period, the Company announces that it
will release earnings results during the 16-day period following the last day of
the 60-day restricted period, then in each case the restrictions imposed by this
Agreement shall continue to apply until the expiration of the 18-day period
beginning on the date of the release of the earnings results or the occurrence
of material news or a material event relating to the Company, as the case may
be, unless the Placement Agent waives, in writing, such extension. “Excluded
Securities” means (i) the Securities; and (ii) any securities, shares or other
rights to acquire shares granted or issued pursuant to the Company’s existing
equity compensation plan or employee stock purchase plan and any shares issued
pursuant to the exercise of outstanding options or warrants, in each case as
described in the Registration Statement and the Prospectus.

(k) The Company will use its best efforts to list the shares of Common Stock
issuable upon conversion of the Notes and exercise of the Warrants for quotation
on the Nasdaq Global Market and maintain the listing of such shares on the
Nasdaq Global Market.

(l) The Company has caused those individuals whose names are set forth on
Exhibit B hereto to furnish to you, on or prior to the date of this Agreement, a
letter or letters, substantially in the form attached hereto as Exhibit A (the
“Lockup Agreement”).

(m) The Company shall apply the net proceeds of its sale of the Securities as
set forth in the Registration Statement, General Disclosure Package and the
Prospectus.

(n) The Company shall not invest, or otherwise use the proceeds received by the
Company from its sale of the Securities in such a manner as would require the
Company or any of the Subsidiaries to register as an investment company under
the 1940 Act.

(o) The Company will maintain a transfer agent and, if necessary under the
jurisdiction of incorporation of the Company, a registrar for the Common Stock.

(q) The Company will not take, directly or indirectly, any action designed to
cause or result in, or that has constituted or might reasonably be expected to
constitute, the stabilization or manipulation of the price of any securities of
the Company.

(r) Pursuant to the terms of the Purchase Agreement, the Company shall at all
times reserve and keep available, free of preemptive rights, shares of Common
Stock in the amount sufficient to satisfy the Company’s obligations to issue
shares of Common Stock upon conversion of the Notes and exercise of the
Warrants.

 

15



--------------------------------------------------------------------------------

5. COSTS AND EXPENSES.

The Company will pay all costs, expenses and fees incident to the performance of
the obligations of the Company under this Agreement, including, without limiting
the generality of the foregoing, the following: accounting fees of the Company;
the fees and disbursements of counsel for the Company; the cost of printing and
delivering to, or as reasonably requested by, the Placement Agent copies of the
Registration Statement, Preliminary Prospectuses, the Issuer Free Writing
Prospectuses, the Prospectus, this Agreement, the Listing Application, the Blue
Sky Survey and any supplements or amendments thereto; the filing fees of the
Commission; the filing fees and expenses (including legal fees and disbursements
incurred by the Placement Agent) incident to securing any required review by the
NASD of the terms of the sale of the Securities; the Listing Fee of the Nasdaq
Global Market; and the out-of-pocket expenses reasonably incurred by the
Placement Agent (including legal fees and disbursements) not to exceed $150,000.
In addition, if this Agreement shall not be consummated because the conditions
in Section 6 (other than the condition described in Section 6(d)) hereof are not
satisfied, or because this Agreement is terminated by the Placement Agent
pursuant to Section 11 hereof or if the Purchase Agreement is terminated
pursuant to a breach by the Company of its obligations under the Purchase
Agreement, or by reason of any failure, refusal or inability on the part of the
Company to perform any undertaking or satisfy any condition of this Agreement or
to comply with any of the terms hereof on its part to be performed, unless such
failure, refusal or inability is due primarily to the default or omission of the
Placement Agent, the Company shall reimburse the Placement Agent for
out-of-pocket expenses, including fees and disbursements of counsel, reasonably
incurred in connection with investigating, marketing and proposing to market the
Securities or in contemplation of performing its obligations hereunder; but the
Company shall not in any event be liable to the Placement Agent for damages on
account of loss of anticipated profits from the sale by it of the Securities;
provided however, that no such reimbursement shall be required in the event that
this Agreement is terminated by the Placement Agent pursuant to
Section 11(a)(ii)-(v) and (viii) hereof.

6. CONDITIONS OF OBLIGATIONS OF THE PLACEMENT AGENT.

The obligations of the Placement Agent hereunder are subject to the accuracy, as
of the Applicable Time or the Closing Date, as the case may be, of the
representations and warranties of the Company contained herein, and to the
performance by the Company of its covenants and obligations hereunder and under
the Other Transaction Documents and to the following additional conditions:

(a) The Registration Statement and all post-effective amendments thereto shall
have become effective and the Prospectus and each Issuer Free Writing Prospectus
required shall have been filed as required by Rules 424, 430A, 430B, 430C or 433
under the Act, as applicable, within the time period prescribed by, and in
compliance with, the Rules and Regulations, and any request of the Commission
for additional information (to be included in the Registration Statement or
otherwise) shall have been disclosed to the Placement Agent and complied with to
its reasonable satisfaction. No stop order suspending the effectiveness of the
Registration Statement, as amended from time to time, shall have been issued and
no proceedings for that purpose or pursuant to Section 8A under the Act shall
have been taken or, to the knowledge of the Company, shall be contemplated or
threatened by the Commission and no injunction, restraining order or order of
any nature by a Federal or state court of competent jurisdiction shall have been
issued as of the Closing Date which would prevent the issuance of the
Securities.

(b) The Placement Agent shall have received on the Closing Date the opinion of
Morgan, Lewis & Bockius LLP, counsel for the Company, dated as of the Closing
Date, addressed to the Placement Agent, in form and substance reasonably
satisfactory to the Placement Agent and its counsel.

 

16



--------------------------------------------------------------------------------

Such counsel shall also have furnished to the Placement Agent a written
statement, addressed to the Placement Agent and dated the Closing Date, in form
and substance reasonably satisfactory to the Placement Agent and its counsel.

(c) The Placement Agent shall have received on the Closing Date the opinion of
Joseph F. Aceto, Ph.D., J.D., Patent Attorney at the Company, in his capacity as
such, dated as of the Closing Date, addressed to the Placement Agent, in form
and substance reasonably satisfactory to the Placement Agent and its counsel.

(d) The Placement Agent shall have received from Lowenstein Sandler PC, counsel
for the Placement Agent, an opinion dated the Closing Date, in such form as
shall be agreed to with the Placement Agent.

(e) The Placement Agent shall have received, on each of the date hereof and the
Closing Date, a letter dated the date hereof and the Closing Date, as the case
may be, in form and substance satisfactory to the Placement Agent, of Deloitte &
Touche LLP confirming that they are an independent registered public accounting
firm with respect to the Company and the Subsidiaries within the meaning of the
Act and the applicable Rules and Regulations and the PCAOB and stating that in
their opinion the financial statements and schedules examined by them and
included or incorporated by reference in the Registration Statement, the General
Disclosure Package and the Prospectus comply in form in all material respects
with the applicable accounting requirements of the Act and the related Rules and
Regulations; and containing such other statements and information as is
ordinarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements and certain financial and statistical
information contained in the Registration Statement, the General Disclosure
Package and the Prospectus.

(f) The Placement Agent shall have received on the Closing Date a certificate or
certificates of the Chief Executive Officer and the Chief Financial Officer of
the Company to the effect that, as of the Closing Date each of them severally
represents in their capacities as such on behalf of the Company as follows:

(i) The Registration Statement has become effective under the Act and no stop
order suspending the effectiveness of the Registration Statement or no order
preventing or suspending the use of any Preliminary Prospectus, any Issuer Free
Writing Prospectus or the Prospectus has been issued, and no proceedings for
such purpose or pursuant to Section 8A of the Act have been taken or are, to his
or her knowledge, contemplated or threatened by the Commission;

(ii) The representations and warranties of the Company contained in Section 2
hereof are true and correct as of the Closing Date;

(iii) All filings required to have been made pursuant to Rules 424, 430A, 430B
or 430C under the Act have been made as and when required by such rules;

(iv) He or she has carefully examined the General Disclosure Package and any
individual Limited Use Free Writing Prospectus and, in his or her opinion, as of
the Applicable Time, the statements contained in the General Disclosure Package
and any individual Limited Use Free Writing Prospectus did not contain any
untrue statement of a material fact, and such General Disclosure Package and any
individual Limited Use Free Writing Prospectus, when considered together with
the General Disclosure Package, did not omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that such certificate

 

17



--------------------------------------------------------------------------------

or certificates need not refer to the information provided by or on behalf of
the Placement Agent, as described in Section 13 of this Agreement;

(v) He or she has carefully examined the Registration Statement and, in his or
her opinion, as of the effective date of the Registration Statement, the
Registration Statement and any amendments thereto did not contain any untrue
statement of a material fact and did not omit to state a material fact necessary
in order to make the statements therein not misleading, and since the effective
date of the Registration Statement, no event has occurred which should have been
set forth in a supplement to or an amendment of the Prospectus which has not
been so set forth in such supplement or amendment; provided, however, that such
certificate or certificates need not refer to the information provided by or on
behalf of the Placement Agent, as described in Section 13 of this Agreement;

(vi) He or she has carefully examined the Prospectus and, in his or her opinion,
as of its date and the Closing Date the Prospectus and any amendments and
supplements thereto did not contain any untrue statement of a material fact and
did not omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and

(vii) Since the respective dates as of which information is given in the
Registration Statement, the General Disclosure Package and Prospectus, there has
not been any Material Adverse Effect.

(g) On the Closing Date, the Company shall have furnished to the Placement Agent
a customary Secretary’s Certificate of the Company.

(h) The shares of Common Stock issuable upon conversion of the Notes and
exercise of the Warrants have been approved for quotation upon notice of
issuance on the Nasdaq Global Market.

(j) The NASD shall not have raised any objection with respect to the fairness or
reasonableness of the Placement Fee and the other terms and conditions
hereunder.

(k) The Lockup Agreements described in Section 4(l) are in full force and
effect.

The opinions and certificates mentioned in this Agreement shall be deemed to be
in compliance with the provisions hereof only if they are in all material
respects reasonably satisfactory to the Placement Agent and to Lowenstein
Sandler PC, counsel for the Placement Agent.

If any of the conditions hereinabove provided for in this Section 6 shall not
have been fulfilled when and as required by this Agreement to be fulfilled, the
obligations of the Placement Agent hereunder may be terminated by the Placement
Agent by notifying the Company of such termination in writing or by telegram at
or prior to the Closing Date.

In such event, the Company and the Placement Agent shall not be under any
obligation to each other (except to the extent provided in Sections 5 and 8
hereof).

 

18



--------------------------------------------------------------------------------

7. CONDITIONS OF THE OBLIGATIONS OF THE COMPANY.

The obligations of the Company to sell and deliver the Securities required to be
delivered as and when specified in this Agreement and the Other Transaction
Documents are subject to the conditions set forth in the Purchase Agreement and
the condition that at the Closing Date no stop order suspending the
effectiveness of the Registration Statement shall have been issued and in effect
or proceedings therefor initiated or threatened.

8. INDEMNIFICATION.

(a) The Company agrees:

(i) to indemnify and hold harmless the Placement Agent and each person, if any,
who controls the Placement Agent within the meaning of either Section 15 of the
Act or Section 20 of the Exchange Act, against any losses, claims, damages or
liabilities to which such Placement Agent or any such controlling person may
become subject under the Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions or proceedings in respect thereof) arise out
of or are based upon (A) any untrue statement or alleged untrue statement of any
material fact contained in the Registration Statement, any Preliminary
Prospectus, any Issuer Free Writing Prospectus the Prospectus or any amendment
or supplement thereto or (B) the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances under which they were
made; provided, however, that the Company will not be liable in any such case to
the extent that any such loss, claim, damage or liability arises out of or is
based upon an untrue statement or alleged untrue statement, or omission or
alleged omission made in the Registration Statement, any Preliminary Prospectus,
any Issuer Free Writing Prospectus, the Prospectus, or such amendment or
supplement, in reliance upon and in conformity with written information
furnished to the Company by or through the Placement Agent specifically for use
therein, it being understood and agreed that the only such information furnished
by the Placement Agent consists of the information described as such in
Section 13 herein; and

(ii) to reimburse the Placement Agent and each such controlling person upon
demand for any legal or other out-of-pocket expenses reasonably incurred by such
Placement Agent or such controlling person in connection with investigating or
defending any such loss, claim, damage or liability, action or proceeding or in
responding to a subpoena or governmental inquiry related to the offering of the
Securities, whether or not such Placement Agent or controlling person is a party
to any action or proceeding. In the event that it is finally judicially
determined that the Placement Agent was not entitled to receive payments for
legal and other expenses pursuant to this subparagraph, the Placement Agent will
promptly return all sums that had been advanced pursuant hereto.

(b) The Placement Agent will indemnify and hold harmless the Company, each of
its directors, each of its officers who have signed the Registration Statement,
and each person, if any, who controls the Company within the meaning of the Act,
against any losses, claims, damages or liabilities to which the Company or any
such director, officer, or controlling person may become subject under the Act
or otherwise, insofar as such losses, claims, damages or liabilities (or actions
or proceedings in respect thereof) arise out of or are based upon (i) any untrue
statement or alleged untrue statement of any material fact contained in the
Registration Statement, any Preliminary Prospectus, any Issuer Free Writing
Prospectus, the Prospectus or any amendment or supplement thereto, or (ii) the
omission or the alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances under which they were made; and will reimburse

 

19



--------------------------------------------------------------------------------

any legal or other expenses reasonably incurred by the Company or any such
director, officer, or controlling person in connection with investigating or
defending any such loss, claim, damage, liability, action or proceeding;
provided, however, that the Placement Agent will be liable in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission has been made in the Registration
Statement, any Preliminary Prospectus, any Issuer Free Writing Prospectus, the
Prospectus or such amendment or supplement, in reliance upon and in conformity
with written information furnished to the Company by the Placement Agent
specifically for use therein, it being understood and agreed that the only such
information furnished by the Placement Agent consists of the information
described as such in Section 13 herein. This indemnity agreement will be in
addition to any liability which such Placement Agent may otherwise have.

(c) In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to this Section 8, such person (the “indemnified party”) shall promptly
notify the person against whom such indemnity may be sought (the “indemnifying
party”) in writing. No indemnification provided for in Section 8(a) or (b) shall
be available to any party who shall fail to give notice as provided in this
Section 8(c) if the party to whom notice was not given was unaware of the
proceeding to which such notice would have related and was materially prejudiced
by the failure to give such notice, but the failure to give such notice shall
not relieve the indemnifying party or parties from any liability which it or
they may have to the indemnified party for contribution or otherwise than on
account of the provisions of Section 8(a) or (b). In case any such proceeding
shall be brought against any indemnified party and it shall notify the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate therein and, to the extent that it shall wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party and
shall pay as incurred the reasonable fees and disbursements of such counsel
related to such proceeding. In any such proceeding, any indemnified party shall
have the right to retain its own counsel at its own expense. Notwithstanding the
foregoing, the indemnifying party shall pay as incurred (or within 30 days of
presentation) the fees and expenses of the counsel retained by the indemnified
party in the event (i) the indemnifying party and the indemnified party shall
have mutually agreed to the retention of such counsel, (ii) the named parties to
any such proceeding (including any impleaded parties) include both the
indemnifying party and the indemnified party and representation of both parties
by the same counsel would be inappropriate due to actual or potential differing
interests between them or (iii) the indemnifying party shall have failed to
assume the defense and employ counsel acceptable to the indemnified party within
a reasonable period of time after notice of commencement of the action. It is
understood that the indemnifying party shall not, in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
reasonable fees and expenses of more than one separate firm for all such
indemnified parties. Such firm shall be designated in writing by you in the case
of parties indemnified pursuant to Section 8(a) and by the Company in the case
of parties indemnified pursuant to Section 8(b). The indemnifying party shall
not be liable for any settlement of any proceeding effected without its written
consent but if settled with such consent or if there be a final judgment for the
plaintiff, the indemnifying party agrees to indemnify the indemnified party from
and against any loss or liability by reason of such settlement or judgment. In
addition, the indemnifying party will not, without the prior written consent of
the indemnified party, settle or compromise or consent to the entry of any
judgment in any pending or threatened claim, action or proceeding of which
indemnification may be sought hereunder (whether or not any indemnified party is
an actual or potential party to such claim, action or proceeding) unless such
settlement, compromise or consent includes an unconditional release of each
indemnified party from all liability arising out of such claim, action or
proceeding.

(d) To the extent the indemnification provided for in this Section 8 is
unavailable to or insufficient to hold harmless an indemnified party under
Section 8(a) or (b) above in respect of any losses,

 

20



--------------------------------------------------------------------------------

claims, damages or liabilities (or actions or proceedings in respect thereof)
referred to therein, then each indemnifying party shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or liabilities (or actions or proceedings in respect thereof) in such
proportion as is appropriate to reflect the relative benefits received by the
Company on the one hand and the Placement Agent on the other from the offering
of the Securities. If, however, the allocation provided by the immediately
preceding sentence is not permitted by applicable law then each indemnifying
party shall contribute to such amount paid or payable by such indemnified party
in such proportion as is appropriate to reflect not only such relative benefits
but also the relative fault of the Company on the one hand and the Placement
Agent on the other in connection with the statements or omissions which resulted
in such losses, claims, damages or liabilities (or actions or proceedings in
respect thereof), as well as any other relevant equitable considerations. The
relative benefits received by the Company on the one hand and the Placement
Agent on the other shall be deemed to be in the same proportion as the total net
proceeds from the offering (before deducting expenses) received by the Company
bear to the total Placement Fee received by the Placement Agent, in each case as
set forth in the table on the cover page of the Prospectus. The relative fault
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Company on the
one hand or the Placement Agent on the other and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

The Company and the Placement Agent agree that it would not be just and
equitable if contributions pursuant to this Section 8(d) were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to above in this Section 8(d). The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages or liabilities (or actions or proceedings in respect thereof)
referred to above in this Section 8(d) shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this subsection (d), (i) the Placement Agent shall not be required
to contribute any amount in excess of the Placement Fee applicable to the
Securities issued by the Company hereunder and (ii) no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

(e) In any proceeding relating to the Registration Statement, any Preliminary
Prospectus, any Issuer Free Writing Prospectus, the Prospectus or any supplement
or amendment thereto, each party against whom contribution may be sought under
this Section 8 hereby consents to the jurisdiction of any court having
jurisdiction over any other contributing party, agrees that process issuing from
such court may be served upon it by any other contributing party and consents to
the service of such process and agrees that any other contributing party may
join it as an additional defendant in any such proceeding in which such other
contributing party is a party.

(f) Any losses, claims, damages, liabilities or expenses for which an
indemnified party is entitled to indemnification or contribution under this
Section 8 shall be paid by the indemnifying party to the indemnified party as
such losses, claims, damages, liabilities or expenses are incurred. The
indemnity and contribution agreements contained in this Section 8 and the
representations and warranties of the Company set forth in this Agreement shall
remain operative and in full force and effect, regardless of (i) any
investigation made by or on behalf of the Placement Agent or any person
controlling the Placement Agent, the Company, its directors or officers or any
persons controlling the Company, (ii) acceptance of any Securities and payment
therefor hereunder, and (iii) any termination of this Agreement. A successor to
the Placement Agent, or any person controlling the Placement Agent, or to the
Company, its directors or

 

21



--------------------------------------------------------------------------------

officers, or any person controlling the Company, shall be entitled to the
benefits of the indemnity, contribution and reimbursement agreements contained
in this Section 8.

9. [RESERVED.]

10. NOTICES.

All communications hereunder shall be in writing and, except as otherwise
provided herein, will be mailed, delivered, telecopied or telegraphed and
confirmed as follows: (a) if to the Placement Agent, to Deutsche Bank Securities
Inc., 60 Wall Street, 4th Floor, New York, New York 10005; Attention: Syndicate
Manager, with a copy to Deutsche Bank Securities Inc., 60 Wall Street, New York,
New York 10005, Attention: General Counsel, and with a copy to (which shall not
constitute notice) Lowenstein Sandler PC, 1251 Avenue of the Americas, New York,
New York 10020, Attention: Michael D. Maline; and (b) if to the Company, to
Immunicon Corporation, 3401 Masons Mill Rd., Suite 100, Huntingdon Valley,
Pennsylvania, 19006; Attention: General Counsel, with a copy to (which shall not
constitute notice) Morgan, Lewis & Bockius LLP, 1701 Market Street,
Philadelphia, Pennsylvania 19103; Attention: James W. McKenzie, Jr.

11. TERMINATION.

This Agreement may be terminated by the Placement Agent by notice to the
Company:

(a) at any time prior to the Closing Date if any of the following has occurred:
(i) since the respective dates as of which information is given in the
Registration Statement, the General Disclosure Package and the Prospectus, any
Material Adverse Effect, (ii) any outbreak or escalation of hostilities or
declaration of war or national emergency or other national or international
calamity or crisis or change in economic or political conditions if the effect
of such outbreak, escalation, declaration, emergency, calamity, crisis or change
on the financial markets of the United States would, in your reasonable
judgment, make it impracticable or inadvisable to market the Securities or to
enforce contracts for the sale of the Securities, (iii) suspension of trading in
securities generally on the New York Stock Exchange, the American Stock Exchange
or the Nasdaq Global Market or limitation on prices (other than limitations on
hours or numbers of days of trading) for securities on any such trading market,
(iv) the enactment, publication, decree or other promulgation of any statute,
regulation, rule or order of any court or other governmental authority which in
your reasonable opinion materially and adversely affects or may materially and
adversely affect the business or operations of the Company, (v) the declaration
of a banking moratorium by United States or New York State authorities, (vi) any
downgrading, or placement on any watch list for possible downgrading, in the
rating of any of the Company’s debt securities by any “nationally recognized
statistical rating organization” (as defined for purposes of Rule 436(g) under
the Exchange Act), (vii) the suspension of trading of the Company’s Common Stock
by the Nasdaq Global Market, the Commission, or any other governmental
authority, or (viii) the taking of any action by any governmental body or agency
in respect of its monetary or fiscal affairs which in your reasonable opinion
has a material adverse effect on the securities markets in the United States; or

(b) as provided in Section 6 of this Agreement.

This Agreement may be terminated by the Company by notice to the Placement Agent
in the event that the Purchase Agreement is terminated.

 

22



--------------------------------------------------------------------------------

12. SUCCESSORS.

This Agreement has been and is made solely for the benefit of the Placement
Agent and the Company and their respective successors, executors,
administrators, heirs and assigns, and the officers, directors and controlling
persons referred to herein, and no other person will have any right or
obligation hereunder. No purchaser of any of the Securities shall be deemed a
successor or assign merely because of such purchase.

13. INFORMATION PROVIDED BY THE PLACEMENT AGENT.

The Company and the Placement Agent acknowledge and agree that the only
information furnished or to be furnished by the Placement Agent to the Company
for inclusion in the Registration Statement, any Preliminary Prospectus, any
Issuer Free Writing Prospectus or the Prospectus consists of the information set
forth in the fourth paragraph under the caption “Plan of Distribution” in the
Prospectus.

14. MISCELLANEOUS.

(a) The reimbursement, indemnification and contribution agreements contained in
this Agreement and the representations, warranties and covenants in this
Agreement shall remain in full force and effect regardless of (i) any
termination of this Agreement, (ii) any investigation made by or on behalf of
the Placement Agent or controlling person thereof, or by or on behalf of the
Company or its directors or officers and (iii) delivery of and payment for the
Securities under this Agreement and the Other Transaction Documents.

(b) The Company acknowledges and agrees that the Placement Agent, in providing
investment banking services to the Company in connection with the offering,
including in acting pursuant to the terms of this Agreement, has acted and is
acting as an independent contractor and not as a fiduciary and the Company does
not intend such Placement Agent to act in any capacity other than as an
independent contractor, including as a fiduciary or in any other position of
higher trust.

(c) This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

(d) This Agreement shall be governed by, and construed in accordance with, the
law of the State of New York, including, without limitation, Section 5-1401 of
the New York General Obligations Law.

 

23



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicates hereof, whereupon it will
become a binding agreement between the Company and the Placement Agent in
accordance with its terms.

 

Very truly yours, IMMUNICON CORPORATION By   /s/ James G. Murphy   James G.
Murphy   Senior Vice President   Chief Financial Officer

 

The foregoing Placement Agency Agreement

is hereby confirmed and accepted as

of the date first above written.

DEUTSCHE BANK SECURITIES INC. By        Authorized Officer By        Authorized
Officer

 

24



--------------------------------------------------------------------------------

SCHEDULE I

Confidential Summary of Terms and Conditions dated December 4, 2006

 

25



--------------------------------------------------------------------------------

EXHIBIT A

LOCK-UP AGREEMENT

[Date]

Immunicon Corporation

3401 Masons Mill Rd.

Suite 100

Huntingdon Valley, Pennsylvania, 19006

Deutsche Bank Securities Inc.

60 Wall Street, 4th Floor

New York, New York 10005

Ladies and Gentlemen:

The undersigned understands that Deutsche Bank Securities Inc., as placement
agent (the “Placement Agent”), proposes to enter into a Placement Agency
Agreement (the “Placement Agency Agreement”) with Immunicon Corporation (the
“Company”), providing for the public offering by the Company of its securities
(the “Public Offering”).

To induce the Placement Agent that may participate in the Public Offering to
continue its efforts in connection with the Public Offering, the undersigned
agrees that, without the prior written consent of the Placement Agent, the
undersigned will not, directly or indirectly, offer, sell, pledge, contract to
sell (including any short sale), grant any option to purchase or otherwise
dispose of any shares of common stock, par value $0.001 (the “Common Stock”)
(including, without limitation, shares of Common Stock of the Company which may
be deemed to be beneficially owned by the undersigned on the date hereof in
accordance with the rules and regulations of the Securities and Exchange
Commission, shares of Common Stock which may be issued upon exercise of a stock
option or warrant and any other security convertible into or exchangeable for
Common Stock) or enter into any Hedging Transaction (as defined below) relating
to the Common Stock (each of the foregoing referred to as a “Disposition”)
during the period specified in the following paragraph (the “Lock-Up Period”).
The foregoing restriction is expressly intended to preclude the undersigned from
engaging in any Hedging Transaction or other transaction which is designed to or
reasonably expected to lead to or result in a Disposition during the Lock-Up
Period even if the securities would be disposed of by someone other than the
undersigned. “Hedging Transaction” means any short sale (whether or not against
the box) or any purchase, sale or grant of any right (including, without
limitation, any put or call option) with respect to any security (other than a
broad-based market basket or index) that includes, relates to or derives any
significant part of its value from the Common Stock.

The initial Lock-Up Period will commence on the date hereof and continue until,
and include, the date that is 60 days after the date of the final prospectus
relating to the Public Offering (the “Initial Lock-Up Period”); provided,
however, that if (1) during the last 17 days of the Initial Lock-Up Period,
(A) the Company releases earnings results or (B) material news or a material
event relating to the Company occurs, or (2) prior to the expiration of the
Initial Lock-Up Period, the Company announces that it will release

 

26



--------------------------------------------------------------------------------

earnings results during the 16-day period following the last day of the Initial
Lock-Up Period, then in each case the Lock-Up Period will be extended until the
expiration of the 18-day period beginning on the date of the release of the
earnings results or the occurrence of material news or a material event relating
to the Company, as the case may be, unless the Placement Agent waives, in
writing, such extension.

Notwithstanding the foregoing, the undersigned may transfer (a) shares of Common
Stock acquired in open market transactions by the undersigned after the
completion of the Public Offering, (b) shares of Common Stock sold under any
Rule 10b5-1 trading plan established prior to the date hereof, and (c) any or
all of the shares of Common Stock or other Company securities if the transfer is
by (i) gift, will or intestacy, or (ii) distribution to partners, members or
shareholders of the undersigned; provided, however, that in the case of a
transfer pursuant to clause (c) above, it shall be a condition to the transfer
that the transferee execute an agreement stating that the transferee is
receiving and holding the securities subject to the provisions of this Lock-Up
Agreement.

The undersigned agrees that the Company may, and that the undersigned will,
(i) with respect to any shares of Common Stock or other Company securities for
which the undersigned is the record holder, cause the transfer agent for the
Company to note stop transfer instructions with respect to such securities on
the transfer books and records of the Company and (ii) with respect to any
shares of Common Stock or other Company securities for which the undersigned is
the beneficial holder but not the record holder, cause the record holder of such
securities to cause the transfer agent for the Company to note stop transfer
instructions with respect to such securities on the transfer books and records
of the Company.

In addition, the undersigned hereby waives any and all notice requirements and
rights with respect to registration of securities pursuant to any agreement,
understanding or otherwise setting forth the terms of any security of the
Company held by the undersigned, including any registration rights agreement to
which the undersigned and the Company may be party; provided that such waiver
shall apply only to the proposed Public Offering, and any other action taken by
the Company in connection with the proposed Public Offering.

The undersigned hereby agrees that, to the extent that the terms of this Lock-Up
Agreement conflict with or are in any way inconsistent with any registration
rights agreement to which the undersigned and the Company may be a party, this
Lock-Up Agreement supersedes such registration rights agreement.

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Agreement. All authority herein
conferred or agreed to be conferred shall survive the death or incapacity of the
undersigned and any obligations of the undersigned shall be binding upon the
heirs, personal representatives, successors and assigns of the undersigned.

 

27



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, if the closing of the Public
Offering has not occurred prior to December 15, 2006, this agreement shall be of
no further force or effect.

 

    Signature:     

    Print Name:     

 

Number of shares owned

subject to warrants, options

or convertible securities:

    Certificate numbers:                                                      

 

28



--------------------------------------------------------------------------------

EXHIBIT B

INDIVIDUALS EXECUTING LOCK-UP AGREEMENTS

Byron D. Hewett

Leon W.M.M. Terstappen

James G. Murphy

James L. Wilcox

Michael T. Kagan

Carrie Mulherin

Peter Scott

Edward L. Erickson

Jonathan Cool

J. William Freytag

Brian Geiger

Zola P. Horovitz

Allen J. Lauer

Elizabeth E. Tallett

 

29